— Per Curiam:
The order of the Court, refusing to open the judgment, is under the caption of the case, May term, 1881, which was the scire facias to revive the original judgment. Indeed, it could not be otherwise, as the matter of defence set up was all subsequent to the original judgment of January, 1862. It is clear, then, that this case is not within the Act of April 4th, 1877, giving an appeal to this court. The fact that the judgment in the scire facias was on two nihils does not help the appellant.
Appeal quashed.